TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00172-CV


International Metal Sales, Inc., Appellant

v.

Global Steel Corporation and Global Steel Corp., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-566-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


O R D E R
Per Curiam
		We abated this appeal on January 17, 2008, after it was brought to the Court's
attention that appellant International Metal Sales, Inc. had filed for bankruptcy.  The filing of a
bankruptcy petition triggers an automatic stay of all appellate proceedings.  Tex. R. App. P. 8.2.  
		On March 6, 2008, the bankruptcy court issued an order stating:

This Court hereby terminates the Automatic Stay with respect [to] Case No. 03-07-00172-CV; International Metal Sales, Inc., Appellant vs. Global Steel Corporation
and Global Steel Corp., Appellees; in the Court of Appeals for the Third Supreme
Judicial District at Austin, until fully and finally adjudicated in [the] Third Circuit
Court [of] Appeals and any appeals from that Court's determination.

We, therefore, reinstate this appeal on the docket of this Court.
		In light of the reinstatement of this appeal, International Metal Sales, Inc. is directed
to file its appellant's brief with this Court within 30 days of this order.  Failure to do so will result
in the dismissal of this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a).  All subsequent
filings shall follow the timing requirements set forth in the rules of appellate procedure.  See
Tex. R. App. P. 38.6
		It is so ordered March 28, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish